DETAILED ACTION
In view of the Appeal Brief filed on 12/03/2019, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see appeal brief, filed 12/03/2019, with respect to the rejection(s) of claim(s) 1 under 35USC103 have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borens et al. US5337727.
Applicant’s argues that Robax would shatter in the presence of extreme temperature differentials (of a self-cleaning cycle). Instant specification ¶11 teaches:

	Applicant’s arguments contradict the teachings of instant specification.  
Applicant’s arguments regarding Cook’s use of Robax in the interior of the oven and tempered glass in the door are moot in view of new grounds of rejection presented below. 
Regarding Bang, applicant argues that Bang does not expressly disclose the impact absorption material 420 movably supports the transparent ceramic panel.  Examiner respectfully disagrees.  Impact absorption material 420 is elastic, ¶62, and thus provides at least a degree of movable support.  
Applicant argues that the gasket of Tingley is not between the transparent inner panel and the hinge assembly.   Examiner respectfully disagrees.  Fig. 4 of Tingley clearly discloses the gasket 61 between hinge 90 and glass 50.   
Applicant argues that the wire mesh of Tingley does not secure the gasket to a hinge assembly.  Examiner respectfully disagrees.  Fig. 3 of Tingley clearly shows the mesh 62 securing gasket 60 to the door and by way of the door the hinge assembly.   Applicant’s arguments insinuate that the claim requires that a direct connection to the hinge assembly is required, however such a feature is not recited in the presently pending claims.   
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 3, 13, 15, 16, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramlich et al. US20060049188 in view of Cook et al US6114664  and in view of Borens et al. US5337727.
Regarding claim 1, Gramlich et al. US20060049188 discloses a household cooking appliance comprising:
a housing having an oven chamber accessible through an opening (Fig. 1), 
the opening having a seal surrounding a perimeter of the opening (seal 15); and
a door covering the opening and moveable about a hinge between an open position and a closed position (hinges 11), 
the door including a full transparent ceramic inner panel having a low coefficient of thermal expansion (panel 29, Fig. 3, ¶27), 
the full glass inner panel having an inner surface that abuts the seal when the door is in a closed position (seen in Fig. 2), 
the inner surface including a first portion and a second portion (seen in Fig. 2), 
the first portion being adjacent to a first area within the perimeter of the seal surrounding the opening and directly exposed to heating of the oven chamber, and 
the second portion being adjacent to a second area outside of the perimeter of the seal and being insulated from the heating of the oven chamber by the seal (respective portions of panel 29, seal 15 and their interactions are seen in Fig. 2.)

Cook et al. US6114664 teaches a cooking appliance having a self-cleaning cycle and selecting transparent ceramics such as Robax in order to withstand the self-cleaning temperatures (Col. 2 Ln. 57-68).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gramlich’s appliance to include a self-cleaning mode since doing so would provide the benefit of cleaning and removing residue from the appliance and/or as is a known technique in the art for improving similar devices with known predictable results.  
Borens et al. US5337727 teaches a door for an oven (door 2, Fig. 1) having transparent glass ceramic panes made of Robax (Col. 5 Ln. 39-51) which is successfully operated at temperatures of 400 degrees Celsius (Col. 5 Ln. 60). 
It would have been obvious to one of ordinary skill in the art at the time of invention to select Robax for use in the modified Gramlich in order to provide a material capable of withstanding the self-cleaning temperatures and/or as a simple selection or substitution of known transparent ceramic glass in the art of ovens known to be suitable for use at extreme temperatures with the known predictable result of providing a transparent window while withstanding temperatures of the oven.  

Regarding claim 2, the previously combined references disclose the household cooking appliance of claim 1, wherein the full transparent ceramic inner panel extends from edge-to- edge of the door (Gramlich, Fig. 2 and 3).
Regarding claim 3, the previously combined references disclose the household cooking appliance of claim 2,wherein the full transparent ceramic inner panel extends from top-to- bottom of the door (Gramlich, Fig. 2 and 3)..
Regarding claim 13, the previously combined references disclose the household cooking appliance of claim 1, wherein a perimeter of the full transparent ceramic glass inner panel includes a first cutout at a first location corresponding to the hinge of the door (Fig. 3, cut out seen corresponding to hinges 26).
Regarding claim 15, the previously combined references disclose the household cooking appliance of claim 1,wherein the door further comprises: an outer door skin (Gramlich, frame 25) having an outer glass panel (pane 31); and a middle glass panel disposed between the outer glass panel and the full transparent ceramic inner glass panel (Gramlich, ¶30, central pane).
Regarding claim 16, the previously combined references disclose the household cooking appliance of claim 15,wherein the outer door skin comprises: an outer surface; a first side surface and a second side surface opposed to the first side surface, the first side surface and the second side surface extending substantially perpendicular from side edges of the outer surface in a direction toward the full transparent ceramic inner glass panel; and an upper surface extending substantially perpendicular from an upper edge of the outer surface in the direction toward the full transparent ceramic inner glass panel, wherein the full transparent ceramic inner panel forms an inner surface of the door, the full transparent ceramic inner panel extending substantially from the first side surface to the second side surface (Gramlich, seen in Fig. 2 and 3, frame 25 has four sides a front and a rear).
Regarding claim 30, the previously combined references disclose the household cooking appliance of claim 1, wherein the low coefficient of thermal expansion of the full transparent ceramic inner panel is one of equal to and less than 0 + 0.15 e-6 with units of 1/degree K.  (Robax has a coefficient of thermal expansion of 0.0 ±0.3 e-6, see Robax Product Information sheet).

Claims 5, 6, 7, 8, 9, 10, 11, 12, 18, 19, 20, 21, 25, 26, 27, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramlich et al. US20060049188 in view of Cook et al US6114664  and in view of Borens et al. US5337727 and in view of Bang US20070251520.
Regarding claim 5, the previously combined references disclose the household cooking appliance of claim 1, wherein the door further comprises: 
an outer door skin having an outer glass panel (Gramlich, frame 25, panel 31); 
However, the combined references do not expressly disclose shock-absorbing means for absorbing and distributing shocks and impacts on the full transparent ceramic glass inner panel with respect to the outer door skin.
Bang US20070251520 teaches a shock absorbing and thermally insulating member for a glass door panel of an oven door (¶29, ¶30 and ¶62) 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gramlich to include a shock absorbing and insulating member such as taught by Bang since doing so would avoid damage caused by physical shock to the door as is a known improvement for similar devices in the art with predictable results.  
Regarding claim 6, the previously combined references disclose the household cooking appliance of claim 5, wherein the shock-absorbing means includes a flexible metal part resiliently and movably supporting the full transparent ceramic glass inner panel (Bang, ¶29 and ¶62, the door of the combined references is movable, thus the panel is movably supported).
Regarding claim 7, the previously combined references disclose the household cooking appliance of claim 5,wherein the shock-absorbing means includes an insulation layer resiliently and movably supporting the full transparent ceramic glass inner panel (Bang teaches a metal potion 400 and an elastic member 420 which at least partially insulates the panels)..
Regarding claim 8, the previously combined references disclose the household cooking appliance of claim 6,wherein the shock-absorbing means further includes an insulation layer cooperating with the flexible metal part to resiliently and movably support the full transparent ceramic glass inner panel (Bang ¶62, members 400 and 420 cooperate).
Regarding claim 9, the previously combined references disclose the household cooking appliance of claim 1, wherein the door further comprises: 
an outer door skin having an outer glass panel (Gramlich, frame 25, panel 31).
However, the modified Gramlich does not expressly disclose
means for movably supporting the full transparent ceramic glass inner panel with respect to the outer door skin without penetrating through the inner surface of the full transparent ceramic glass inner panel
Bang US20070251520 teaches a shock absorbing and thermally insulating member for a glass door panel of an oven door (¶29, ¶30 and ¶62) 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gramlich to include a shock absorbing and insulating member such as taught by Bang since doing so would avoid damage caused by physical shock to the door as is a known improvement for similar devices in the art with predictable results.  
Regarding claim 10, the previously combined references do not expressly disclose the household cooking appliance of claim 9, wherein the means for movably supporting includes: a retaining lip extending across a top edge of the door and retaining a top edge of the full transparent ceramic glass inner panel.
Bang US20070251520 teaches an oven door with an inner glass panel (Fig. 2, 180) wherein the door or movable supporting means includes a retaining lip extending across the top edge of the door (seen in Fig. 2). 

Regarding claim 11, the previously combined references disclose the household cooking appliance of claim 10, wherein the means for movably supporting further includes: a hinge cover disposed adjacent to the hinge of the door, the hinge cover retaining a corner area of the full transparent ceramic glass inner panel (Gramlich Fig. 3, cover corresponding to hinges 26).
Regarding claim 12, the previously combined references disclose the household cooking appliance of claim 11, wherein a perimeter of the full transparent ceramic glass inner panel includes a cutout corresponding to the hinge and the hinge cover, wherein the hinge cover engages an edge of the cutout to retain the full transparent ceramic glass inner panel (Gramlich Fig. 3).
Regarding claim 18, the previously combined references do not expressly disclose the household cooking appliance of claim 16, wherein the door further comprises: shock-absorbing means for absorbing and distributing shocks and impacts on the full transparent ceramic inner panel with respect to the outer door skin, the shock- absorbing means disposed between the full transparent ceramic inner glass panel and the middle glass panel.
Bang US20070251520 teaches a shock absorbing and thermally insulating member for a glass door panel of an oven door (¶29, ¶30 and ¶62) the shock absorbing means disposed between an inner panel and a middle panel (Fig. 8 and 11, see element 400 and 420)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gramlich to include a shock absorbing and insulating member such as taught by Bang since doing so would avoid damage caused by physical shock to the door as is a known improvement for similar devices in the art with predictable results.  
Regarding claim 19, the previously combined references disclose the household cooking appliance of claim 18,wherein the shock-absorbing means includes a flexible metal part disposed between the full transparent ceramic inner glass panel and the middle glass panel, the flexible metal part resiliently and movably supporting the full transparent ceramic inner panel with respect to the outer door skin (Bang, ¶29 and ¶62, the door of the combined references is movable, thus the panel is movably supported).
Regarding claim 20, the previously combined references disclose the household cooking appliance of claim 19, wherein the shock-absorbing means includes a first insulation layer disposed between the full transparent ceramic inner glass panel and the middle glass panel, the first insulation layer surrounding a perimeter of the flexible metal part (Bang, Fig. 8 and 11, Fig. 3 shows member 420 surrounding a perimeter of 400).
 Regarding claim 21, the previously combined references disclose the household cooking appliance of claim 20, wherein a part of the first insulation layer is disposed between the flexible metal part and the middle glass panel (Bang, Fig. 8 and 11, 400).
Regarding claim 25, the previously combined references disclose the household cooking appliance of claim 19, wherein the flexible metal part is suspended between the full transparent ceramic inner glass panel and the middle glass panel by a hanger extending from a component of the door (Bang Fig. 8, 400 is seen supported by guide 226).
Regarding claim 26, the previously combined references do not expressly disclose the household cooking appliance of claim 16, wherein the door further comprises: means for movably supporting the full transparent ceramic inner glass panel with respect to the outer door skin without penetrating through the inner surface of the full transparent ceramic glass inner panel (Gramlich, Hinge portions 26).
Bang US20070251520 teaches a shock absorbing and thermally insulating member for a glass door panel of an oven door (¶29, ¶30 and ¶62) 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gramlich to include a shock absorbing and insulating member such as taught by Bang since doing so would avoid damage caused by physical shock to the door as is a known improvement for similar devices in the art with predictable results.  
Regarding claim 27, Gramlich in view of Cook does not expressly disclose the household cooking appliance of claim 26, wherein the means for movably supporting includes: a retaining lip extending across an edge of the upper surface facing the oven chamber, a top edge of the full transparent ceramic glass inner panel being retained under the retaining lip 
Bang US20070251520 teaches an oven door with an inner glass panel (Fig. 2, 180) wherein the door or movable supporting means includes a retaining lip extending across the top edge of the door (seen in Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the previously combined references to include a retaining lip or top cover having a retaining lip such as taught by Bang since doing so would provide secure attachment of the glass panel, and/or as a known improvement for similar devices in the art with predictable results. 
Regarding claim 28, the previously combined references disclose the household cooking appliance of claim 26, wherein the means for movably supporting includes: a hinge cover coupled to the door skin, the hinge cover retaining a corner area of the full transparent ceramic glass inner panel (Gramlich Fig. 3, cover corresponding to hinges 26). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramlich et al. US20060049188 in view of Cook et al US6114664  and in view of Borens et al. US5337727 and in view of Phillips US6079756.
Regarding claim 14, the previously combined references do not expressly disclose the household cooking appliance of claim 13, wherein a perimeter of the full transparent ceramic glass inner panel includes a second cutout at a second location corresponding to a self-clean latch of the door, the self-clean latch configured to lock the door in the closed position during a self-cleaning process.
Phillips US6079756 teaches an oven door latch wherein the door includes a cutout for the latch mechanism (Fig. 3, opening 70) and that such latch mechanisms provide the safety benefit of preventing inadvertent opening of the oven (Col. 1 Ln. 10-19). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide Gramlich with a latch and corresponding cutout since doing so would prevent inadvertent opening of the oven as is a known technique for improving similar devices with predictable results.  

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramlich et al. US20060049188 in view of Cook et al US6114664  and in view of Borens et al. US5337727 in view of Bang US20070251520 and in view of Phillips US6079756.
Regarding claim 29, the previously combined references do not expressly disclose the household cooking appliance of claim 28, wherein a perimeter of the full transparent ceramic glass inner panel includes a cutout corresponding to the hinge and the hinge cover, wherein the hinge cover engages an edge of the cutout to retain the full transparent ceramic glass inner panel.
Phillips US6079756 teaches an oven door latch wherein the door includes a cutout for the latch mechanism (Fig. 3, opening 70) and that such latch mechanisms provide the safety benefit of preventing inadvertent opening of the oven (Col. 1 Ln. 10-19). 
.  

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramlich et al. US20060049188 in view of Cook et al US6114664  and in view of Borens et al. US5337727 in view of Bang US20070251520 and in view of Tingley US3430023. 
Regarding claim 22, the previously combined references disclose the household cooking appliance of claim 19, wherein the door further comprises: a hinge assembly disposed between the full transparent ceramic inner glass panel and the outer surface of the door skin (Gramlich, Hinge 26 is at least partially disposed between the outer surface and the inner panel Fig. 1 and 3)
However, the previously combined references do not expressly disclose wherein the shock-absorbing means includes a second insulation layer disposed between the full transparent ceramic inner glass panel and the hinge assembly.
Tingley US3430023 teaches an insulation layer between the inner pane and hinge of an oven door (Fig. 3, gasket 61). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the previously modified Gramlich with an insulation layer between the hinge and inner panel such as taught by Tingley since doing so would provide prevent the escape of vapor, air, and heat (Tingley Col. 1 Ln. 20-25, Col. 2 Ln. 38-49) thereby increasing the efficiency of the oven.  
Regarding claim 23, the previously combined references disclose the household cooking appliance of claim 22, wherein the door further comprises: deflectable insulation retaining means for moveably securing the second insulation layer to the hinge assembly between the full transparent 
Regarding claim 24, the previously combined references disclose the household cooking appliance of claim 23, wherein the deflectable insulation retaining means includes a flexible metal retainer movable with respect to the hinge assembly in a direction normal to the full transparent ceramic inner glass panel (Tingley, Wire mesh 62, seen in Fig. 3 and 4a).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramlich et al. US20060049188 in view of Cook et al US6114664  and in view of Borens et al. US5337727 in view of Port et al. US2514590
Regarding claim 31, the previously combined references disclose the household cooking appliance of claim 1, wherein the door further comprises an outer door skin (Gramlich, frame 25), 
However, the combined references do not expressly disclose wherein the full transparent ceramic inner panel is configured to float with respect to the outer door skin such that the door is capable of distributing impact forces exerted on the full transparent ceramic inner panel to thereby prevent breakage of the full transparent ceramic inner panel.
Port et al. US2514590 teaches an oven door with a transparent panel wherein the glass panes are in a floating arrangement thereby relieving them of strains and twists while permitting removal for cleaning (Col. 1 Ln. 34-47).  
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the combined references with a floating arrangement since doing so would relieve strain placed upon the glass.  
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 and 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9822983. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed recite essentially the same subject matter and overlap in scope. The presently pending claims are broader in scope than those of US9822983.  For example, claim 1 of US9822983 teaches all the features of presently pending claim 1 with the addition of features recited in presently pending claim 31 and 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DEEPAK A DEEAN/Examiner, Art Unit 3762